Exhibit 10.1

 

THERAVANCE, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

November 29, 2010

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.  Purchase and Sale of Stock

 

3

1.1  Sale and Issuance of Common Stock

 

3

1.2  Closing

 

3

 

 

 

2.  Representations and Warranties of the Company

 

4

2.1  Organization, Good Standing and Qualification

 

4

2.2  Capitalization and Voting Rights

 

4

2.3  Subsidiaries

 

4

2.4  Authorization

 

5

2.5  Valid issuance of Common Stock

 

5

2.6  Governmental Consents

 

5

2.7  Offering

 

5

2.8  Litigation

 

6

2.9  Patents and Trademarks

 

6

2.10  Compliance with Other Instruments

 

7

2.11  SEC Reports; Financial Statements

 

7

2.12  Related-Party Transactions

 

9

2.13  Permits

 

9

2.14  Disclosure

 

9

2.15  Corporate Documents

 

9

2.16  Title to Property and Assets

 

9

2.17  Tax Returns, Payments and Elections

 

9

2.18  Environmental Law

 

9

2.19  Proprietary Information and Employment Agreements

 

10

2.20  Registration Rights

 

10

2.21  Real Property Holding Corporation

 

10

2.22  Labor Agreements

 

10

2.23  Insurance

 

10

 

 

 

3.  Representations and Warranties of the Investor

 

10

3.1  Authorization

 

10

3.2  Purchase Entirely for Own Account

 

11

3.3  Disclosure of Information

 

11

3.4  Investment Experience

 

11

3.5  Accredited Investor

 

11

3.6  Restricted Securities

 

11

3.7  Amended and Restated Governance Agreement

 

11

 

 

 

4.  Conditions of Investor’s Obligations at Closing

 

11

4.1  Performance

 

12

4.2  Representations and Warranties

 

12

4.3  Compliance Certificate

 

12

4.4  Qualifications

 

12

 

1

--------------------------------------------------------------------------------


 

4.5  Proceedings and Documents

 

12

4.6  Section 203 of DGCL

 

12

4.7  Amendment of Governance Agreement

 

12

 

 

 

5.  Conditions of the Company’s Obligations at Closing

 

12

5.1  Representations and Warranties

 

12

5.2  Qualifications

 

12

 

 

 

6.  Miscellaneous

 

13

6.1  Survival of Warranties

 

13

6.2  Successors and Assigns

 

13

6.3  Governing Law

 

13

6.4  WAIVER OF JURY TRIAL

 

13

6.5  Counterparts

 

13

6.6  Titles and Subtitles

 

13

6.7  Notices

 

13

6.8  Finder’s Fee

 

14

6.9  Expenses

 

14

6.10  Amendments and Waivers

 

14

6.11  Severability

 

14

6.12  Confidentiality

 

14

6.13  Publicity

 

15

6.14  Entire Agreement

 

15

6.15  Legends

 

15

6.16  Nasdaq Listing

 

16

6.17  Existing Agreements Between GSK and Theravance

 

16

6.18  Authorization

 

16

6.19  Registrable Securities

 

16

 

2

--------------------------------------------------------------------------------


 

THERAVANCE, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the 29th
day of November, 2010, by and among Theravance, Inc., a Delaware corporation
(the “Company”), and Glaxo Group Limited, a limited liability company organized
under the laws of England and Wales (the “Investor”), and solely for the
purposes of Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.9, 6.10, 6.11, 6.12,
6.13, 6.14, 6.17 and 6.18 hereof, GlaxoSmithKline LLC, a Delaware limited
liability company, the successor entity to SmithKline Beecham Corporation, a
Pennsylvania corporation (“GSK”).

 

THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.                                       Purchase and Sale of Stock.

 

1.1                                 Sale and Issuance of Common Stock.

 

(a)                                  On or prior to the Closing (as defined
below), the Company shall have authorized the sale and issuance to the Investor
of shares of its Common Stock (the “Shares”).  The Shares shall have the rights,
preferences, privileges and restrictions set forth in the Company’s Amended and
Restated Certificate of Incorporation (the “Restated Certificate”).

 

(b)                                 Subject to the terms and conditions of this
Agreement, the Investor agrees to purchase at the Closing and the Company agrees
to sell and issue to the Investor at the Closing, Five Million Seven Hundred
Fifty Thousand (5,750,000) Shares for Twenty Two Dollars and Fifty Cents
($22.50) per Share, resulting in an aggregate purchase price of One Hundred
Twenty Nine Million Three Hundred Seventy Five Thousand Dollars ($129,375,000)
(the “Aggregate Purchase Price”).

 

1.2                                 Closing.  The purchase and sale of the
Shares shall take place at the offices of Gunderson Dettmer Stough Villeneuve
Franklin & Hachigian, LLP, 1200 Seaport Blvd., Redwood City, CA 94063.
Concurrently with the execution and delivery of this Agreement by each of the
parties, the Investor will immediately initiate an irrevocable wire transfer in
the amount of the Aggregate Purchase Price to the account set forth on Exhibit A
hereto.  Immediately upon the Company’s receipt of the Aggregate Purchase Price
the purchase and sale of the Shares shall be consummated (which time is
designated as the “Closing”).  At the Closing the Company shall deliver evidence
to the Investor that the Shares that the Investor is purchasing hereunder are
being issued in book form by the Company’s transfer agent for its Common Stock.
As promptly as practicable following the Closing, the Company shall cooperate
with the Investor and the Company’s transfer agent to arrange to have delivered
to the Investor a certificate representing the Shares that the Investor has
purchased pursuant to this Agreement.

 

3

--------------------------------------------------------------------------------


 

2.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Investor that, as of
the date hereof, except as set forth in the SEC Reports (as defined below, but
excluding for the purposes of Section 2, other than Section 2.11, any risk
factor disclosures contained in such documents under the heading “Risk Factors”
and any disclosure of risks included in any “forward-looking statements”
disclaimer or other statements that are similarly non-specific and are
predictive or forward-looking in nature), which exceptions shall be deemed to be
representations and warranties as if made hereunder:

 

2.1                                 Organization, Good Standing and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to (i) execute, deliver and perform its
obligations under this Agreement and the Second Amendment to Amended and
Restated Governance Agreement, in substantially the form attached hereto as
Exhibit B (the “Amendment”), (ii) to issue and sell the Common Stock hereunder,
(iii) to perform its obligations under the Restated Certificate, and (iv) to
carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business or properties.

 

2.2                                 Capitalization and Voting Rights.  The
authorized capital stock of the Company consists of 230,230,000 shares, with a
par value of $0.01 per share, of which:

 

·                                          200,000,000 shares are designated as
Common Stock;

 

·                                          30,000,000 shares are designated as
Class A Common Stock; and

 

·                                          230,000 shares are designated as
Preferred Stock.

 

At September 30, 2010, the Company had outstanding 64,559,227 shares of Common
Stock, 9,401,499 shares of Class A Common Stock and no shares of Preferred
Stock. All of the Company’s outstanding Class A Common Stock is held by the
Investor and its affiliates. In addition, as of September 30, 2010, an aggregate
of 10,114,189 shares of the Company’s Common Stock were subject to outstanding
options and restricted stock unit awards.  Except for stock option grants and
restricted stock unit awards made since September 30, 2010 in the aggregate
amount not exceeding 55,420 shares and other than as set forth above in this
Section 2.2 or pursuant to this Agreement, the Governance Agreement (as defined
below) or the Amendment, there are no other securities convertible into or
exchangeable for, or options, warrants, calls, subscriptions, rights, contracts,
commitments, arrangements or understandings of any kind to which the Company is
a party or by which it is bound obligating the Company to issue, deliver or
sell, or cause to be issued, delivered or sold, additional shares of capital
stock or other voting securities of the Company.

 

2.3                                 Subsidiaries.  The Company does not
presently own or control, directly or indirectly, any interest in any other
corporation, association or other business entity, other than Advanced Medicine
East, Inc., a Delaware corporation, and Theravance UK Limited, each a direct
wholly-owned subsidiary of the Company.  The Company is not a participant in any
joint venture, partnership, or similar arrangement.

 

4

--------------------------------------------------------------------------------


 

2.4                                 Authorization.

 

(a)                                  All corporate action on the part of the
Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Amendment, the
performance of all obligations of the Company hereunder and thereunder, and the
authorization, issuance (or reservation for issuance), sale and delivery of the
Common Stock being sold hereunder has been taken or will be taken prior to the
Closing, and this Agreement and the Amendment constitute valid and legally
binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

(b)                                 The Board of Directors of the Company (the
“Board of Directors”) has approved the entry by the Company into this Agreement,
the Amendment and the performance of the Company’s obligations hereunder and
thereunder and consummation of the transactions contemplated hereby and thereby
for purposes of paragraph (a)(1) of Section 203 of the Delaware General
Corporation Law (“DGCL Section 203”), and, to the Company’s knowledge, no other
“moratorium”, “control share acquisition”, “business combination”, “fair price”
or other form of anti-takeover or similar law of any jurisdiction is applicable
to the Company and the transactions contemplated by this Agreement.

 

2.5                                 Valid Issuance of Common Stock.  The Common
Stock that is being purchased by the Investor hereunder, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid, and
nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Agreement, the Amended and Restated
Governance Agreement dated June 4, 2004, as amended May 11, 2007, by and among
the Company, GSK, and solely with respect to Articles III, IV and VI thereof,
GlaxoSmithKline plc, an English public limited company (“GlaxoSmithKline”), and
the Investor (the “Governance Agreement”) and under applicable state and federal
securities laws.  The Common Stock that is being purchased by the Investor
hereunder will not be subject to preemptive rights or rights of first refusal
that have not been waived or complied with.

 

2.6                                 Governmental Consents.  No consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by this Agreement, except
certain post-closing filings as may be required pursuant to federal securities
laws and under the “Blue Sky” laws of the various states.

 

2.7                                 Offering.  Subject in part to the truth and
accuracy of the Investor’s representations set forth in Section 3 of this
Agreement, the offer, sale and issuance of the Common Stock as contemplated by
this Agreement are exempt from the registration requirements of any applicable
state and federal securities laws, and neither the Company nor any authorized
agent acting on its behalf will take any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such

 

5

--------------------------------------------------------------------------------


 

offering with the offering of any of the Securities to be issued pursuant to
this Agreement under the Securities Act and the rules and regulations of the
Commission thereunder) hereafter that would cause the loss of such exemption.

 

2.8                                 Litigation.  There is no action, suit,
proceeding or investigation pending or, to the Company’s knowledge, currently
threatened against the Company that questions the validity of this Agreement,
the Amendment, or the right of the Company to enter into this Agreement or the
Amendment, or to consummate the transactions contemplated hereby or thereby, or
if determined adversely, might result, either individually or in the aggregate,
in (i) any material adverse changes in the assets, business or prospects of the
Company, financially or otherwise or (ii) any change in the current equity
ownership of the Company, nor is the Company aware that there is any basis for
the foregoing.  The Company is not a party or subject to the provisions of any
order, writ, injunction, judgment or decree of any court or government agency or
instrumentality.  There is no material action, suit, proceeding or investigation
by the Company currently pending or that the Company intends to initiate.

 

2.9                                 Patents and Trademarks.  The Company owns,
or has rights to use pursuant to a valid license, all patents, trademarks,
service marks, trade names, copyrights, trade secrets, information, proprietary
rights and processes necessary for its business as now conducted.  The use,
modification, licensing, sublicensing, sale, or any other exercise of rights
involving such intellectual property does not infringe any copyright, trade
secret, trademark, service mark, trade name, firm name, logo, trade dress, mask
work, moral right, other intellectual property right, right of privacy or right
in personal data, or to the knowledge of the Company, any patent, of any
person.  No claims (i) challenging the validity, effectiveness, or ownership by
the Company of any of the Company’s intellectual property, or (ii) to the effect
that the use, reproduction, modification, manufacturing, distribution,
licensing, sublicensing, sale or any other exercise of rights in any product,
work, technology, service or process as used, provided or offered at any time,
or as proposed for use, reproduction, modification, distribution, licensing,
sublicensing, sale or any other exercise of rights, by the Company infringes or
will infringe on any intellectual property or other proprietary or personal
right of any person have been asserted or, to the knowledge of the Company,
(A) are threatened by any person nor (B) are there any valid grounds for any
bona fide claim of any such kind.  To the knowledge of the Company, there is no
unauthorized use, infringement or misappropriation of any of the Company’s
intellectual property by any third party, employee or former employee.  The
Company’s employees are not obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere with the use of his or her best efforts to promote the interests of
the Company or that would conflict with the Company’s business as proposed to be
conducted.  Neither the execution nor delivery of this Agreement or the
Amendment, nor the carrying on of the Company’s business by the employees of the
Company, nor the conduct of the Company’s business as proposed, will, to the
best of the Company’s knowledge, conflict with or result in a breach of the
terms, conditions or provisions of, or constitute a default under, any contract,
covenant or instrument under which any of such employees is now obligated.  The
Company does not believe it is or will be necessary to utilize any inventions of
any of its employees made prior to their employment by the Company unless such
inventions are properly assigned to the Company.

 

6

--------------------------------------------------------------------------------


 

2.10                           Compliance with Other Instruments.  The Company
is not in violation or default in any material respect of any provision of its
Restated Certificate or Bylaws, or in any material respect of any instrument,
judgment, order, writ, decree or contract to which it is a party or by which it
is bound, or, to the best of its knowledge, of any provision of any statute,
rule or regulation applicable to the Company.  The execution, delivery and
performance of this Agreement, the Amendment, and the consummation of the
transactions contemplated hereby and thereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract or an event that results
in the creation of any lien, charge or encumbrance upon any assets of the
Company or the suspension, revocation, impairment, forfeiture, or nonrenewal of
any material permit, license, authorization, or approval applicable to the
Company, its business or operations or any of its assets or properties.  Without
limiting the foregoing, the purchase of the Shares contemplated by this
Agreement and the Amendment have been approved by a majority of the “Independent
Directors” as defined in the Governance Agreement.

 

2.11                           SEC Reports; Financial Statements.  The Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the Securities Act of 1933, as amended (the
“Securities Act”) or the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
three (3) years preceding the date hereof (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Securities and Exchange Commission (the “Commission”) promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. To the
knowledge of the Company, except as disclosed to counsel to the Investor, there
are no outstanding comments from the Commission with respect to any SEC Report. 
No executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.  The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

2.12                           Internal Controls.  The Company (i) has
implemented and maintains disclosure controls and procedures (as defined in
Rule 13a-15(e) of the Exchange Act) to

 

7

--------------------------------------------------------------------------------


 

reasonably assure that material information relating to the Company is made
known to the chief executive officer and the chief financial officer of the
Company by others within the Company; and (ii) has disclosed, based on its most
recent evaluation of internal controls over financial reporting prior to the
date hereof, to the Company’s outside auditors and the audit committee of the
Board of Directors (A) any significant deficiencies and material weaknesses in
the design or operation of internal controls over financial reporting (as
defined in Rule 13a-15(f) of the Exchange Act) that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; and (B) to the knowledge of the Company, any fraud,
whether or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting. 
For the three (3) years preceding the date hereof, (i) neither the Company nor,
to the knowledge of the Company, any director, officer, employee, auditor or
accountant of the Company has received or otherwise had or obtained knowledge of
any material complaint, allegation, assertion or claim, whether written or oral,
regarding the accounting or auditing practices, procedures, methodologies or
methods of the Company or its internal accounting controls, including any
material complaint, allegation, assertion or claim that the Company has engaged
in questionable accounting or auditing practices; and (ii) no attorney
representing the Company, whether or not employed by the Company, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by the Company or any of its officers, directors, employees or
agents to the Board of Directors or any committee thereof or to any director or
officer of the Company.

 

2.13                           Absence of Certain Events and Changes.  Since
September 30, 2010, (i) the Company has conducted its businesses in all material
respects in the ordinary course consistent with past practice; (ii) there has
not been any event, change or development which, individually or in the
aggregate, has had or is reasonably likely to have a material adverse effect on
the Company; (iii) the Company has not incurred any material liabilities
(contingent or otherwise) other than trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice;
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders; and (v) other than the surrender to the
Company of shares of Common Stock by the executive officers of the Company in
connection with the Company’s payment of withholding taxes due upon the vesting
or settlement of the executive officers’ restricted stock unit awards, the
Company has not purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock.

 

2.14                           No Undisclosed Liabilities.  The Company does not
have any liabilities (contingent or otherwise), except for (i) liabilities
reflected or reserved against in financial statements of the Company included in
the SEC Reports filed prior to the date of this Agreement; and (ii) liabilities
that have not had and are not reasonably likely to have a material adverse
effect on the Company.

 

8

--------------------------------------------------------------------------------


 

2.15                           Related-Party Transactions.  No executive officer
or director of the Company or member of his or her immediate family is indebted
to the Company, nor is the Company indebted (or committed to make loans or
extend or guarantee credit) to any of them.  To the Company’s knowledge, none of
such persons has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the
Company, except that executive officers or directors of the Company and members
of their immediate families may own stock in publicly traded companies that may
compete with the Company.  No member of the immediate family of any executive
officer or director of the Company is directly or indirectly interested in any
material contract with the Company.

 

2.16                           Permits.  The Company has all material
franchises, permits, licenses, and any similar authority necessary for the
conduct of its business as now being conducted by it, and the Company believes
it can obtain, without undue burden or expense, any similar authority for the
conduct of its business as planned to be conducted.  The Company is not in
default in any material respect under any of its franchises, permits, licenses,
or other similar authority.

 

2.17                           Disclosure. The Company has provided the Investor
with all information requested by the Investor in connection with its decision
to purchase the Common Stock, including all information the Company believes is
reasonably necessary to make such investment decision.  To the Company’s
knowledge, neither this Agreement, the Amendment, nor any other statements or
certificates made or delivered in connection herewith or therewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading.

 

2.18                           Corporate Documents.  The Restated Certificate
and Bylaws of the Company are in the form as set forth as exhibits in the SEC
Reports.

 

2.19                           Title to Property and Assets.  The Company owns
its property and assets free and clear of all mortgages, liens, loans and
encumbrances, except such encumbrances and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets, and has good and marketable title to such property. 
With respect to the property and assets it leases, the Company is in compliance
with such leases and holds a valid leasehold interest free of any liens, claims
or encumbrances.

 

2.20                           Tax Returns, Payments and Elections.  The Company
has timely filed all tax returns and reports as required by law.  These returns
and reports are true and correct in all material respects.  The Company has paid
all taxes and assessments due, except those contested by it in good faith, if
any.  The Company has not been advised (a) that any of its federal, state or
local returns are being audited as of the date hereof, or (b) of any deficiency
in assessment or proposed judgment to its federal, state or other taxes.  The
Company has no knowledge of any tax liabilities due with respect to the Company
or its properties or assets as of the date of this Agreement that are not
adequately provided for.

 

2.21                           Environmental Law.  To the Company’s knowledge,
the Company is not in violation of and has no liability or potential liability
under any applicable statute, law, or

 

9

--------------------------------------------------------------------------------


 

regulation relating to the environment, and to the best of its knowledge, no
material expenditures are or will be required in order to comply with any such
existing statute, law, or regulation.

 

2.22                           Proprietary Information and Employment
Agreements.  Each current and former employee and officer of the Company has
executed a standard Proprietary Information and Inventions Agreement.  Each
consultant of the Company has executed a standard Consulting Agreement
containing invention assignment provisions.  The Company is not aware that any
of its employees, officers or consultants is in violation thereof, and the
Company will use its best efforts to prevent any such violation.  The Company
has not entered into any employment agreements with any executive officers of
the Company.

 

2.23                           Registration Rights.  Except as required pursuant
to the Amended and Restated Investors’ Rights Agreement dated May 11, 2004, by
and among the Company and the investors who are parties thereto (the “Investors’
Rights Agreement”), the Company is not presently under any obligation, and has
not granted, any rights to register any of the Company’s presently outstanding
securities or any of its securities that may hereafter be issued.

 

2.24                           Real Property Holding Corporation.  The Company
is not a real property holding corporation within the meaning of
Section 897(c)(2) of the Internal Revenue Code of 1986 (the “Code”), as amended,
and any regulations promulgated thereunder.

 

2.25                           Labor Agreements.  The Company is not bound by or
subject to (and none of its assets or properties is bound by or subject to) any
written or oral, express or implied, contract, commitment or arrangement with
any labor union, and no labor union has requested or, to the Company’s
knowledge, has sought to represent any of the employees, representatives or
agents of the Company.  There is no strike or other labor dispute involving the
Company pending, or to the Company’s knowledge, threatened, that could have a
material adverse effect on its business or properties, nor is the Company aware
of any labor organization activity involving its employees.

 

2.26                           Insurance. The Company maintains in full force
and effect such types and amounts of insurance issued by insurers of recognized
responsibility insuring the Company with respect to its business and properties,
in such amounts and against such losses and risks which are usual and customary
in the Company’s business as to amount and scope.

 

3.                                       Representations and Warranties of the
Investor.  The Investor hereby represents and warrants that:

 

3.1                                 Authorization.  The Investor has full power
and authority to enter into this Agreement and the Amendment, and this Agreement
and the Amendment constitute its valid and legally binding obligations,
enforceable in accordance with their respective terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

10

--------------------------------------------------------------------------------


 

3.2           Purchase Entirely for Own Account.  This Agreement is made with
the Investor in reliance upon the Investor’s representation to the Company,
which by the Investor’s execution of this Agreement the Investor hereby
confirms, that the Common Stock to be received by the Investor (the
“Securities”) will be acquired for investment for the Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of applicable securities laws.  By executing this Agreement, the Investor
further represents that the Investor does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

 

3.3           Disclosure of Information.  The Investor further represents that
it has had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of the offering of the Common Stock and the
business, properties, prospects and financial condition of the Company.  The
Investor acknowledges that it has read the “Risk Factors” Section contained in
the Company’s Quarterly Report on Form 10-Q filed on October 29, 2010 and
understands the Company’s business and recognizes that a purchase of the
Company’s Common Stock involves risks and uncertainties.  The foregoing,
however, does not limit or modify the representations and warranties of the
Company in Section 2 of this Agreement or the right of the Investor to rely
thereon.

 

3.4           Investment Experience.  The Investor is an investor in securities
of companies in the development stage and acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in the Common Stock.  The Investor also
represents that it has not been organized for the purpose of acquiring the
Common Stock.

 

3.5           Accredited Investor.  The Investor is an “accredited investor”
within the meaning of Rule 501 of Regulation D adopted pursuant to the Act, as
presently in effect.

 

3.6           Restricted Securities.  The Investor understands that the
Securities it is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances.  In this connection, the
Investor represents that it is familiar with Rule 144 adopted pursuant to the
Act, as presently in effect, and understands the resale limitations imposed
thereby and by the Act.

 

3.7           Amended and Restated Governance Agreement.  The Investor
acknowledges and agrees that (a) the Shares it is purchasing hereunder are
“Voting Stock” (as defined in the Governance Agreement), (b) the Shares are
subject to the terms and conditions of the Governance Agreement, including, but
not limited to, the resale restrictions and voting obligations contained
therein, and (c) it is a GSK Affiliate under the Governance Agreement.

 

4.             Conditions of Investor’s Obligations at Closing.  The obligations
of the Investor under subsection 1.1(b) of this Agreement are subject to the
fulfillment on or before the

 

11

--------------------------------------------------------------------------------


 

Closing of each of the following conditions, the waiver of which shall not be
effective against the Investor if it does not consent thereto:

 

4.1           Performance.  The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

4.2           Representations and Warranties.  The representations and
warranties of the Company contained in Section 2 shall have been true on and as
of the Closing.

 

4.3           Compliance Certificate.  The Chief Executive Officer of the
Company shall deliver to the Investor at the Closing a certificate stating that
the conditions specified in Section 4.1 and 4.2 have been fulfilled.

 

4.4           Qualifications.  All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful issuance and sale of
the Securities pursuant to this Agreement shall be duly obtained and effective
as of the Closing.

 

4.5           Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Investor, and they shall have received all such counterpart original and
certified or other copies of such documents as they may reasonably request.

 

4.6           Section 203 of DGCL . The Board of Directors shall have approved
the entry by the Company into this Agreement and the Amendment and the
performance by of the Company’s obligations hereunder and thereunder and
consummation of the transactions contemplated hereby and thereby for purposes of
paragraph (a)(1) of DGCL Section 203 and the Company shall deliver to the
Investor true and correct copies of resolutions adopted by the Board of
Directors to the foregoing effect.

 

4.7           Amendment of Governance Agreement . The Company shall have
executed and delivered to the Investor its signature page to the Amendment.

 

5.             Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to the Investor under this Agreement are subject to
the fulfillment on or before the Closing of each of the following conditions by
the Investor:

 

5.1           Representations and Warranties.  The representations and
warranties of the Investor contained in Section 3 shall have been true on and as
of the Closing.

 

5.2           Qualifications.  All authorizations, approvals, or permits, if
any, of any governmental authority or regulatory body of the United States or of
any state that are required in connection with the lawful issuance and sale of
the Securities pursuant to this Agreement shall be duly obtained and effective
as of the Closing.

 

12

--------------------------------------------------------------------------------


 

6.             Miscellaneous.

 

6.1           Survival of Warranties.  The warranties, representations and
covenants of the Company, the Investor and GSK contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement and
the Closing and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of the Investor, GSK or the Company.

 

6.2           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.3           Governing Law.   This Agreement shall be governed by and construed
in accordance with and governed by the law of the State of Delaware, without
regard to the conflicts of laws principles thereof.  Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts.  The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim and agree that mailing of process or other
papers in connection with any such action, suit or proceeding in the manner
provided in Section 6.6, or in such other manner as may be permitted by law,
shall be valid and sufficient thereof.

 

6.4           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

6.5           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.6           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

6.7           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day or (c) one (1) day after deposit with a

 

13

--------------------------------------------------------------------------------


 

nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  Notwithstanding the foregoing or any provision
to the contrary in the Investors’ Rights Agreement or the Restated Certificate,
the Company agrees that when any notice is given to the Investor or GSK, whether
under this Agreement, the Investors’ Rights Agreement or the Restated
Certificate, such notice shall not be deemed to be effectively given until a
copy of such notice is transmitted to the Investor and GSK via facsimile.  All
notices and certificates will be addressed to the Investor and GSK at their
respective addresses set forth on the signature page hereto or at such other
address as the Company or the Investor or GSK may designate by ten (10) days
advance written notice to the other parties hereto.

 

6.8           Finder’s Fee.  The Investor agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Investor or any of its
officers, partners, employees, or representatives is responsible.

 

The Company agrees to indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

6.9           Expenses.  Irrespective of whether the Closing is effected, each
party shall bear their own costs and expenses incurred with respect to the
negotiation, execution, delivery and performance of this Agreement.  If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement or the Restated Certificate, the prevailing party shall be
entitled to reasonable attorney’s fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

6.10         Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company, the Investor and GSK.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding,
each future holder of all such securities, and the Company.

 

6.11         Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.12         Confidentiality.  Any confidential information obtained by the
Investor or GSK pursuant to this Agreement which is labeled or otherwise
identified as confidential or proprietary shall be treated as confidential and
shall not be disclosed to a third party without the prior written consent of the
Company and shall not be used by the Investor or GSK for any purpose other than
monitoring the Investor’s or GSK’s investment in the Company, except that the
Investor or GSK may disclose such information (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain their
services in connection with monitoring its investment in the Company, (ii) to
its affiliates, officers, directors, shareholders,

 

14

--------------------------------------------------------------------------------


 

members and/or partners in the ordinary course of business or pursuant to
disclosure obligation to affiliates, shareholders, members and/or partners;
provided that such information is provided to such persons and entities with
notice that such information is confidential and should be treated as such,
(iii) to any prospective purchaser of the Investor’s or GSK’s shares of the
Company, provided (in the case of disclosure in clause (iii)) the recipient
agrees to keep such information confidential and to use such information solely
for evaluation of such proposed purchase, or (iv) as may otherwise be required
by law.  Notwithstanding the foregoing, such information shall not be deemed
confidential for the purpose of enforcement of this Agreement and said
information shall not be deemed confidential after it becomes publicly known
through no fault of the recipient.  The provisions of this Section 6.12 shall be
in addition to, and not in substitution for, the provisions of any separate
confidentiality agreements executed by the parties hereto; provided that if
there is any conflict between the provisions of this Section 6.12 and the more
restrictive provisions of such separate confidentiality agreements, the
provisions of such separate confidentiality agreements shall prevail.

 

6.13         Publicity.   No party or any affiliate of a party shall make, or
cause to be made, any publicity, news release or other such general public
announcement or make any other disclosure to any third party in respect of this
Agreement or the transactions contemplated hereby (including, without
limitation, disclosure of Investor’s or GSK’s ownership interest in the Company)
without the prior written consent of the other party; provided however, that the
foregoing provision is not intended to limit communications deemed reasonably
necessary or appropriate by a party or its affiliates to its employees,
stockholders, partners, directors, officers, potential investors, accountants
and legal counsel who are under an obligation to preserve the confidentiality of
the foregoing.  Notwithstanding the foregoing provision, the parties and their
respective affiliates shall not be prohibited from making any disclosure or
release that is required by law, court order, or applicable regulation, or is
considered necessary by legal counsel to fulfill an obligation under securities
laws or the rules of a national stock exchange.

 

6.14         Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations, or covenants except as specifically set forth herein or
therein.

 

6.15         Legends.  It is understood that the certificates evidencing the
Securities may bear one or all of the following legends:

 

(a)           “The shares represented by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”).  The shares
may not be sold, transferred or assigned in the absence of an effective
registration for these shares under the Act or an opinion of the corporation’s
counsel that registration is not required under the Act.”

 

(b)           “The sale, pledge, hypothecation, assignment or transfer of the
securities represented by this certificate is subject to the terms and
conditions of a Governance Agreement by and between the stockholder and the
corporation.  Copies of such agreement may be obtained upon written request to
the Secretary of the Corporation.”

 

(c)           Any legend required by the laws of any state.

 

15

--------------------------------------------------------------------------------


 

6.16         Nasdaq Listing.  The Company shall use all commercially reasonable
efforts to have the Shares acquired by the Investor at the Closing authorized
for listing on Nasdaq.

 

6.17         Existing Agreements Between GSK and Theravance.  GSK, the Investor,
and the Company agree and acknowledge that (a) none of GSK, the Investor nor any
of their affiliates currently have any right to nominate or designate any
individual to serve as a member or observer of the Board of Directors pursuant
to section 1.1(a) of the Governance Agreement, and (b) notwithstanding the
purchase of the Shares by the Investor hereunder or any other acquisition of
shares of Voting Stock (as defined in the Governance Agreement) by GSK, the
Investor or any of their affiliates, none of GSK, the Investor nor any of their
affiliates will following the Closing have any right to nominate or designate
any individual to serve as a member or observer of the Board of Directors
pursuant to section 1.1(a) of the Governance Agreement.  Notwithstanding the
approval of the purchase of the Shares hereunder by the Independent Directors
and the Company and except as otherwise set forth herein, GSK and the Investor
agree and acknowledge that and each of them and their affiliates continue to be
subject to the limitations set forth in the Governance Agreement with respect to
acquisitions of any securities or direct or indirect rights, warrants or options
to acquire, or securities convertible into or exchangeable for, any Equity
Securities (as defined in the Governance Agreement).  GSK, the Investor and the
Company agree that neither the execution of this Agreement nor the consummation
by it of the transactions contemplated hereby does or will, violate, conflict
with or result in the breach or termination of, or constitute a default under
the terms of, any existing agreement between GSK or any of its affiliates, on
the one hand, and Theravance or any of its affiliates, on the other hand.

 

6.18         Authorization.  GSK has full power and authority to enter into this
Agreement and the Amendment, and this Agreement and the Amendment constitute its
valid and legally binding obligations, enforceable in accordance with their
respective terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.

 

6.19         Registrable Securities.  The Shares purchased by the Investor
pursuant to this Agreement shall constitute Registrable Securities as defined
in, and in accordance with the limitations set forth in, the Investors’ Rights
Agreement.

 

 [Remainder of page intentionally left blank.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

THERAVANCE, INC.

 

 

 

 

 

By:

/s/ Rick E Winningham

 

 

Rick E Winningham

 

 

Chief Executive Officer

 

 

SIGNATURE PAGE TO 2010 COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

 

 

Glaxo Group Limited

 

Name of Investor

 

 

 

By:

/s/ Peter K. Hopkins

 

Signature of Authorized Person

 

Name: Peter K. Hopkins

 

Title: A duly authorized representative for and on behalf of Glaxo Group Limited

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Fax No:

 

 

 

 

 

 

GlaxoSmithKline LLC

 

(Solely with respect to Sections 6.1, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.9, 6.10,
6.11, 6.12, 6.13, 6.14, 6.17 and 6.18)

 

 

 

 

 

By:

/s/ William J. Mosher

 

Signature of Authorized Person

 

Name: William J. Mosher

 

Title: Vice President and Secretary

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Fax No:

 

 

 

 

 

SIGNATURE PAGE TO 2010 COMMON STOCK PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------